Citation Nr: 0318163	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  02-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to VA benefits as the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from November 1948 to January 
1949, from July 1949 to August 1955 and, following a short 
break in service, from August 1955 to November 1959.

The veteran died in August 2002, and the appellant claimed 
dependency and indemnity compensation as his surviving 
spouse.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 2002 decision by the Houston, Texas, 
Regional Office (RO) that denied the claim on the ground that 
the veteran and the appellant were divorced at the time of 
the veteran's death.  The appellant has not claimed or argued 
common law marriage, the existence of a common law marriage 
is not raised by the evidence and it has not been adjudicated 
by the RO, and common law marriage is not addressed herein, 
either.

The appellant testified at a January 2003 hearing at the San 
Antonio, Texas RO, convened by the undersigned, the member of 
the Board designated by the Chairman to conduct the hearing 
and make the final decision in this case.


REMAND

The undersigned convened a hearing in this matter in January 
2003.  In February 2003, after transfer of the claims file to 
the Board, the appellant submitted to the RO additional 
evidence-lay statements-to be considered.  In June 2003, 
the Board issued a decision.  In July, the RO apparently 
discovered the appellant's additional evidence and returned 
the case to the Board.  The Board has taken action to vacate 
its June 2003 decision inasmuch as it was based on an 
incomplete record, thereby jeopardizing the appellant's due-
process rights.  Accordingly, this case must be remanded for 
issuance of a Supplemental Statement of the Case reflecting 
review of the evidence the appellant submitted in February 
2003.  Fenderson v. West, 12 Vet. App. 119, 132 (1999); 
Manlincon v. West, 12 Vet. App. 238, 240-1 (1999).

Accordingly, this case is remanded to the RO for the 
following:

The RO must review all of the evidence of 
record, including that submitted by the 
appellant in February 2003, and 
readjudicated the issue on appeal.  If 
the decision is unfavorable, the RO must 
issue a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes), and the VBA 
Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03.



____________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).

